 



Exhibit 10.33
TYCO HEALTHCARE GROUP LP
UNI-PATCH DIVISION
SUPPLY AGREEMENT
     THIS AGREEMENT entered into as of the 6th day of December, 2007 (the
“Effective Date”) by and between Tyco Healthcare Group LP, a Delaware limited
partnership, acting through its Uni-Patch Division, having a place of business
at 1313 West Grant Boulevard, Wabasha, Minnesota 55981 (hereinafter referred to
as “Supplier”), and Uroplasty, Inc., a Minnesota corporation, having a place of
business at 5420 Feltl Rd., Minnetonka, MN, 55343 (hereinafter referred to as
“Purchaser”).
     WHEREAS, Purchaser possesses certain technologies with respect to surface
electrodes for Urgent-PC systems; and
     WHEREAS, Purchaser has requested Supplier’s services and expertise in the
manufacture of the Products (as defined below); and
     WHEREAS, Purchaser desires to purchase from Supplier, and Supplier desires
to manufacture and sell to Purchaser, the Products in accordance with the terms
and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties mutually agree as follows:
1. DEFINITION OF TERMS
     1.1 “Contract Year” shall mean, with respect to the first Contract Year,
that time period that begins with the Effective Date of the Agreement and
concludes on March 31, 2009, and, with respect to the second Contract Year, that
time period that begins on April 1, 2009 and concludes on March 31, 2010.
     1.2 “Products” shall mean those products set forth on Exhibit A attached
hereto, which are labeled with Purchaser’s trademarks and/or trade names.
     1.3 “Specifications” shall mean the manufacturing, labeling and packaging
specifications for the Products as supplied by Purchaser and set forth on
Exhibit B attached hereto.
2. TERM OF AGREEMENT
     This Agreement shall commence upon the Effective Date and shall continue in
effect for until March 31, 2010 (“Term”), unless earlier terminated pursuant to
Section 8.

 



--------------------------------------------------------------------------------



 



3. SALE AND PURCHASE OF THE PRODUCTS
     3.1 Supplier agrees to manufacture and sell the Products to Purchaser, and
Purchaser agrees to purchase its entire requirements of the Products from
Supplier, during the Term in accordance with the terms and conditions of this
Agreement. Purchaser shall not purchase Products, or any substantially similar
products, from any source other than Supplier during the Term of this Agreement,
provided that Supplier remains in compliance with its obligations hereunder.
     3.2 Supplier shall not make any product or process changes which would
cause a Product to deviate from the Specifications without the prior written
consent of Purchaser. Purchaser may request changes to the Specifications.
Supplier will consider such requests in good faith, and use reasonable efforts
to accommodate such requests, provided that Purchaser agrees to reimburse
Supplier for any additional costs and expenses to implement such Specification
change. If any change to the Specifications is required in order to comply with
any applicable law, rule or regulation or in response to an order by the Food
and Drug Administration or other applicable government entity, Supplier shall
use commercially reasonable efforts to implement such changes as soon as
possible; provided, that Purchaser agrees to reimburse Supplier for any
additional costs and expense to implement such Specification change.
     3.3 If applicable, Purchaser shall provide, at its sole cost and expense,
all artwork (in camera-ready condition) (the “Artwork”) for Supplier to produce
printing plates and dies to be used in the packaging and labeling of the
Products. Purchaser shall have all right, title and interest to the Artwork.
Purchaser shall bear any and all costs associated with any changes requested by
Purchaser to the packaging and labeling of the Products.
     3.4 On a monthly basis, Purchaser shall deliver to Supplier a non-binding,
rolling twelve (12) month forecast of Purchaser’s anticipated purchases
hereunder, the first three months of which shall be incorporated into a firm
binding purchase order for Products. Purchaser’s initial forecast for Contract
Year One of the Term is set forth on Exhibit C. Purchaser shall submit its
orders for Products on purchase order forms covering a three-month period
specifying (i) the number of units of each of the Products to be purchased,
(ii) the destination to which the Products are to be shipped, and (iii) the
requested shipment dates, which shall not be less than the amount of time set
forth on Exhibit A. Delivery shall not be required in respect of any purchase
order received by Supplier in amounts which exceed the three-month binding
portion of forecasts provided by Purchaser to Supplier, or which call for a lead
time of less than the amount of time set forth on Exhibit A. Except for the
information specified in the preceding clauses (i), (ii) and (iii), any terms
printed on Purchaser’s purchase order forms shall be of no force and effect, and
the terms of such purchase and sale shall be governed solely by this Agreement.
Purchaser may not cancel or modify any purchase order without the written
consent of Supplier.
     3.5 Supplier shall not use Purchaser’s Confidential Information (which it
has an obligation to keep confidential in accordance with Section 6.1) or
Purchaser’s Intellectual Property to produce products for itself or for other
customers at any time, whether during or after

 



--------------------------------------------------------------------------------



 



the expiration or termination of this Agreement, and notwithstanding the
provisions of Section 6.5 below.
4. PRICE AND PAYMENT/SHIPMENT TERMS; INSURANCE; REBATE
     4.1 The price of Products hereunder is set forth on Exhibit A attached
hereto. Supplier shall hold firm the prices set forth on Exhibit A for the Term
of this Agreement, except as otherwise provided in this Section 4.1. If the
Supplier’s aggregate costs of raw materials used to manufacture any of the
Products increase or decrease by more than ten percent (10%) in any six
(6) month period during the Term of this Agreement, the parties agree to discuss
whether there should be an adjustment to the price of affected Products and the
effective date of any price change. In the event of a price increase or price
decrease hereunder (each a “New Price”), such New Price shall remain in full
force until such time as the parties agree to any further price adjustment in
accordance with this Section 4.1.
     4.2 Unless otherwise agreed by the parties in writing, payment shall be
made by Purchaser separately for each shipment of Products. Payment terms for
purchases hereunder shall be net 30.
     4.3 The Products sold to Purchaser shall be shipped F.O.B. Wabasha, MN, to
the Purchaser’s facility as designated on Exhibit A.
     4.4 Throughout the Term, each of Purchaser and Supplier shall carry
Commercial General Liability Insurance in a minimum amount of $2,000,000
Combined Single Limit, Bodily Injury and Property Damage, naming the other party
as an additional insured. Insurance to be maintained pursuant to the provisions
of this section shall provide for written notice to the additional insured
thirty (30) days in advance of any termination or cancellation of such
insurance. Upon the request of one party, the other party shall provide a
certificate evidencing such insurance coverage.
     4.5 For each Contract Year in which Purchaser’s purchases under this
Agreement (net of returns) equal or exceed at least those volumes of the
specific Products all as set forth in the Rebate section of Exhibit A, Supplier
shall pay Purchaser a rebate as set forth therein. Any rebate earned hereunder
shall be paid to Purchaser within thirty (30) days of the end of the Contract
Year during which it was earned.
5. INTELLECTUAL PROPERTY
     5.1 Purchaser represents that it is the owner of all trade secrets,
designs, ideas, formulas, data, techniques, blueprints, sketches, records,
notes, Artwork, trademarks and trade-names, drawings, shop drawings, technology,
information and other intellectual property, whether or not protected by
patents, that are provided by the Purchaser to the Supplier in order to
manufacture, label and package the Products (“Purchaser’s Intellectual
Property”). The packaging and labeling of the Products shall contain Purchaser’s
trademarks and trade names in accordance with the Specifications. Purchaser
hereby grants to Supplier during the Term a license to use Purchaser’s
Intellectual Property solely to the extent necessary to permit Supplier

 



--------------------------------------------------------------------------------



 



to manufacture, label, package and supply Products to Purchaser in accordance
with the Specifications and the terms of this Agreement. Except as specifically
provided in the previous sentence, Supplier shall not obtain any rights in
Purchaser’s Intellectual Property. Except as specifically provided herein,
neither party shall use in any way, the trademarks or trade names of the other
party unless the other party first provides its written consent, and will not do
any act which could in any way infringe upon or be in derogation of the validity
of such other party’s trademarks or trade names.
     5.2 Purchaser shall indemnify, defend and hold harmless Supplier from and
against any damage, cost or expense, including reasonable attorney’s fees and
disbursements, arising out of any third party claim that (i) any Product
infringes on any valid U.S. patents, trademarks or copyrights, or (ii) any
trademarks or tradenames of Purchaser included on the labeling or packaging of
the Products infringes upon the trademarks or tradename of such third party. The
indemnification obligations set forth in this paragraph shall survive the
expiration or termination of this Agreement.
     5.3 Purchaser shall own full right, title and interest in all inventions,
improvements and/or changes to the Products which are developed with or without
the input of the Purchaser during the Term, whether patentable or not, and
whether fully completed or not (the “Product Improvements”). Supplier agrees to
promptly execute, acknowledge and deliver all applications, oaths, declarations
and further documents as Purchaser deems necessary or desirable to evidence
Purchaser’s title to such Product Improvements, in each case at the expense of
Purchaser. Supplier shall own full right, title and interest in all inventions,
improvements, know-how and/or changes to the process by which the Products are
manufactured which are developed during the Term, whether patentable or not, and
whether fully completed or not (the “Process Improvements”). Purchaser agrees to
promptly execute, acknowledge and deliver all applications, oaths, declarations
and further documents as Supplier deems necessary or desirable to evidence
Supplier’s title to such Process Improvements, in each case at the expense of
Supplier.
6. CONFIDENTIALITY.
     6.1 Any information given by one party to another or acquired by a party in
the performance of its obligations hereunder or otherwise relating to the
Products or the Specifications or the intellectual property rights associated
therewith which is designated as confidential at the time of disclosure or which
a reasonable party receiving such information would assume was expected to be
kept confidential (“Confidential Information”) shall be maintained in confidence
by the receiving party and shall not be used or disclosed to a third party
except with the disclosing party’s prior written consent. The confidentiality
obligations in this Section shall not apply to Confidential Information which
(i) becomes public other than through the receiving party, (ii) is already known
to the receiving party as evidenced by its written records, (iii) becomes known
by the receiving party in the future from another source which is under no
obligation of confidentiality to the disclosing party, or (iv) is subsequently
developed by the receiving party in a manner which it can establish was
independent of the disclosure hereunder.

 



--------------------------------------------------------------------------------



 



     6.2 Except as required by law (i.e., public company disclosure
requirements), (i) each party shall keep confidential, and not disclose to any
third party, the terms of this Agreement and (ii) neither party hereto shall
make, or permit any of their respective directors, officers, employees, agents,
advisors, affiliates or representatives to make any press release, public
announcement or other public disclosure with respect to the existence of this
Agreement or the terms hereof without the prior consent of the other party
hereto. The sharing of Confidential Information between the parties confers no
rights on the receiving party to the ownership or use of any such information,
except for the right to use such information specifically in furtherance and
during the Term of this Agreement.
     6.3 Upon the request of a disclosing party, and in any event, upon
expiration or termination of this Agreement, the receiving party will return to
the disclosing party all documents, materials and other information containing
Confidential Information and will confirm the destruction of all copies of all
Confidential Information otherwise extracted therefrom in the possession or
control of the receiving party.
     6.4 In the event of a breach of the provisions of this Section by the
receiving party, or if the disclosing party believes that the receiving party
may so breach these provisions, the disclosing party may seek injunctive relief
from a court of competent jurisdiction to prevent any further or anticipated
breach of these provisions. The parties agree that the state and federal courts
located in Hennepin County, Minnesota shall have personal jurisdiction of the
parties, and are deemed to be convenient forums, for this purpose.
     6.5 The obligations of Supplier and Purchaser pursuant to the provisions of
this Section shall survive the expiration or termination of this Agreement for a
period of three (3) years.
7. WARRANTIES
     7.1 Supplier warrants that the Products shall, at the time of shipment,
conform to the Specifications and be free from defects in material and
workmanship.
     7.2 Written notice and an explanation of the circumstances of any claim
that the Products are not in conformance with Specifications or are defective in
material or workmanship shall be given promptly by Purchaser to Supplier.
Purchaser shall not return any Product to Supplier without first obtaining a
returned goods authorization number from Supplier. Any returns of Product shall
reference such returned goods authorization number. Supplier shall replace any
Product or Products that do not conform to the warranties set forth above or, at
Supplier’s discretion, refund or credit to Purchaser that portion of the
purchase price allocable to such Product or Products.
     7.3 Purchaser represents and warrants to Supplier that it will comply with
all present and future laws, rules and regulations relating to the sale of the
Products. Purchaser shall be responsible for securing any governmental or
regulatory approvals, at its own expense, necessary to be obtained by Purchaser
for its sale or use of the Products.

 



--------------------------------------------------------------------------------



 



8. TERMINATION
     8.1 Either party may terminate this Agreement as follows:
     (a) if the other party commits a material breach of any of the provisions
of this Agreement and does not cure such breach within thirty (30) days after
receipt of written notice thereof; or
     (b) immediately upon written notice to the other party in the event that
proceedings in bankruptcy or insolvency are instituted by or against the other
party, or a receiver is appointed, or if any substantial part of the assets of
the other party is the object of attachment, sequestration or other type of
comparable proceeding, and such proceeding is not vacated or terminated within
sixty (60) days after its commencement or institution.
     8.2 Supplier may terminate this Agreement, upon thirty (30) days prior
written notice, if Purchaser fails to make payments when due on more than two
(2) occasions in any six (6) month period.
     8.3 Following the expiration or termination of this Agreement, all further
rights and obligations of the parties shall cease, except that the parties shall
not be relieved of (i) their respective obligations to pay monies due or which
become due as of or subsequent to the date of expiration or termination, and
(ii) any other respective obligations under this Agreement which specifically
survive or are to be performed after the date of expiration or termination.
     8.4 Upon the termination of this Agreement under this Section 8, other than
a termination by Purchaser pursuant to Section 8.1 or an expiration of the Term
under Section 2, Purchaser shall have the obligation, at Supplier’s option, to
purchase from Supplier any finished goods inventory of Products not to exceed
that number of Products equal to the ninety (90) day binding portion (or with
Purchaser’s written approval, a greater number of days) of Purchaser’s forecast
for Products at the time of termination.
9. INDEMNIFICATION
     9.1 Indemnification by Supplier. Supplier shall defend, indemnify and hold
harmless Purchaser, its affiliates and their respective shareholders, directors,
officers, and employees and their successors and assigns, from and against any
claim, damage, cost or expense, including reasonable attorney’s fees and
disbursements, arising out of any third party claim for death, injury or damage
to property caused by Supplier’s failure to manufacture the Products in
conformance with the Specifications or any breach by Supplier of its obligations
under this Agreement, except to the extent such death, injury or damage directly
results from the gross negligence or willful misconduct of Purchaser. The
indemnification obligations set forth in this paragraph shall survive the
expiration or termination of this Agreement.
     9.2 Indemnification by Purchaser. Purchaser shall defend, indemnify and
hold harmless Supplier, its affiliates and their respective shareholders,
directors, officers, and employees and their successors and assigns, from and
against any claim, damage, cost or

 



--------------------------------------------------------------------------------



 



expense, including reasonable attorney’s fees and disbursements, arising out of
any third party claim for death, injury or damage to property caused by or
related to the use of the Products, except to the extent such death, injury or
damage was directly caused by Supplier’s failure to manufacture such Products in
conformance with the Specifications or any breach of Supplier of its obligations
under this Agreement. The indemnification obligations set forth in this
paragraph shall survive the expiration or termination of this Agreement.
     9.3 The indemnifying party’s obligations under this section are conditioned
upon it receiving (i) prompt written notice from the other party of the
commencement of any such suit or proceeding and (ii) full non-monetary
assistance, information, cooperation and authority from the other party with
respect to the defense or settlement of the same. The indemnifying party shall
not enter into any settlement that imposes any liability or fault on the other
party without that party’s prior written consent.
10. MISCELLANEOUS
     10.1 Assignment. Neither party shall assign, transfer or otherwise dispose
of this Agreement in whole or in part, or any of its obligations hereunder, to a
third party without the prior written consent of the other party; provided,
however, that no such consent shall be required in connection with the
assignment of this Agreement to an affiliate of the assigning party that has the
capability to fulfill its obligations hereunder or to the purchaser of all or
substantially all of the assets of the assigning party to which this Agreement
pertains.
     10.2 Force Majeure. If the performance of any obligation under this
Agreement (other than the payment of money) is prevented, restricted or
interfered with by reason of war, civil commotion, embargo, strike or any other
act which is beyond the reasonable control of the party affected, then the party
so affected shall, upon giving written notice to the other party, be excused
from such performance to the extent of such prevention, restriction or
interference; provided, that the party so affected shall use commercially
reasonable efforts to avoid and remove such causes of nonperformance, and shall
continue performance hereunder with reasonable dispatch whenever such causes are
removed. In the event that any force majeure event delays a party’s performance
for more than ninety (90) days following notice by such party pursuant to this
Agreement, the other party may terminate this Agreement immediately upon written
notice to such party.
     10.3 LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR LOSS OF PROFITS OR INCIDENTAL, INDIRECT, SPECIAL,
CONSEQUENTIAL OR OTHER SIMILAR DAMAGES ARISING OUT OF ANY BREACH OF THIS
AGREEMENT OR OBLIGATIONS HEREUNDER. IN ADDITION, THE WARRANTY SET FORTH IN
SECTION 7.1 IS THE SUPPLIER’S SOLE AND EXCLUSIVE WARRANTY AS TO THE PRODUCTS,
EXTENDS ONLY TO PURCHASER, AND IS EXPRESSLY IN LIEU OF ANY OTHER WARRANTY, ORAL
OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY ORAL OR IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 



--------------------------------------------------------------------------------



 



     10.4 Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties hereto and supersedes all previous negotiations,
agreements and commitments with respect thereto, and shall not be released,
discharged, changed or modified in any manner except by instruments signed by
duly authorized representatives of each of the parties hereto. If any provision
of this Agreement or the application thereof to any party or circumstance shall
be declared void, illegal or unenforceable, the remainder of this Agreement
shall be valid and enforceable to the extent permitted by applicable law. In
such event, the parties shall use commercially reasonable efforts to replace the
invalid or unenforceable provision by a provision that, to the extent permitted
by applicable law, achieves the purposes intended under the invalid or
unenforceable provision.
     10.5 Applicable Law. This Agreement, and any claim or controversy relating
hereto, shall be governed by and interpreted exclusively in accordance with the
laws of the State of Minnesota without giving effect to the conflict of laws
principles thereof.
     10.6 Waivers. No claim or right arising out of or relating to a breach of
any provision of this Agreement can be discharged in whole or in part by a
waiver or renunciation of the claim or right unless the waiver or renunciation
is supported by consideration and is in writing signed by the aggrieved party.
Any failure by any party hereto to enforce at any time any provision under this
Agreement shall not be considered a waiver of that party’s right thereafter to
enforce each and every provision of this Agreement.
     10.7 Independent Contractors. Nothing contained in this Agreement shall be
construed to constitute Purchaser as a partner, employee or agent of Supplier,
nor shall Purchaser hold itself out as such. Neither party has the right or
authority to incur, assume or create, in writing or otherwise, any warranty,
liability or other obligation of any kind, express or implied, in the name or on
behalf of other party, it being intended by Purchaser and Supplier that each
shall remain an independent contractor responsible for its own actions. Except
as otherwise provided herein, each party shall be responsible for its own
expenses incidental to the performance of its obligations hereunder.
     10.8 Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be sent to the respective parties at the
following addresses, or to such other addresses as may be designated by the
parties in writing from time to time in accordance with this Section, by
registered or certified air mail, postage prepaid, or by overnight courier
service, service fee prepaid, or by telefax with a hard copy to follow via air
mail or overnight courier service in accordance with this Section.

             
 
  If to Supplier:   Uni-Patch    
 
      1313 West Grant Boulevard    
 
      Wabasha, MN 55981    
 
      Attn: Brian Wolfe    
 
      Fax: (651) 565-5885    
 
           

 



--------------------------------------------------------------------------------



 



             
 
  With a copy to:   Tyco Healthcare Group LP (dba Covidien)    
 
      15 Hampshire Street    
 
      Mansfield, MA 02048    
 
      Attn: General Counsel    
 
      Fax: (508) 261-8544    
 
           
 
  If to Purchaser:   Uroplasty, Inc.    
 
      5420 Feltl Rd.    
 
      Minnetonka, MN 55343    
 
      Attn: Marc Herregraven, VP of Manufacturing    
 
      Fax: 952-426-6199    

     10.9 Treatment of Rebates. The discounts, rebates, or other reduction in
price received as a result of the purchase of Products under this Agreement may
involve a discount or other reduction in price under federal law at 42 U.S.C.
§1320a-7B(b)(3)(A) and regulations issued thereunder. Purchaser is responsible
for reporting and/or providing information on all discounts, rebates or
reductions in price to reimbursement agencies (including Medicare and Medicaid)
and other entities in accordance with all applicable laws and regulations
including the provisions of the discount safe harbor exception at 42 C.F.R.
§1001.952(h). Purchaser agrees that it shall promptly disclose and appropriately
reflect any discount, rebate or other reduction in price as may be required
under Medicare or any other federal or state health program.
     If the services provided by Purchaser using the Products purchased
hereunder require the reporting of costs on a cost report, then Purchaser must
claim the benefit of the discount in the fiscal year in which the discount is
earned or the following year and must fully and accurately report the discount
in the applicable cost report. If the services are reflected in a cost report or
based on charges through the submission of a fee for service claim, Purchaser
agrees to provide information documenting the discount upon request of the
Secretary of the U.S. Department of Health and Human Services or by the
appropriate state agency.
     10.10 Counterparts. This Agreement may be executed in by facsimile and
email and in counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

                      Supplier:       Purchaser:     TYCO HEALTHCARE GROUP LP,
acting through its Uni-Patch Division       UROPLASTY, INC.    
 
                   
By:
  /s/ Tony Mulone
 
       By:   /s/ Marc Herregraven
 
    
 
  Name: Tony Mulone           Name: Marc Herregraven    
 
  Title: VP and General Manager OEM Division           Title: VP Manufacturing  
 

 